The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/020,671 filed on 27 June 2018. Claims 1-20 are presented for examination.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a programmable logical device for decoding and mapping retrieved signals to modes, classified in H04L43/18.cpc.
II. Claims 8-15, drawn to a method for mapping state behaviors to protocol terminologies, classified in H04L41/12.cpc.
III. Claims 16-20, drawn to a system for decoding signals on a host device and mapping the signals to a protocol specification, classified in H04L69/18.cpc.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as decoding the retrieved signals by mapping the retrieved signals to a plurality of modes defined by the communications protocol specification. Subcombination II has separate 
Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination, Invention III, as claimed does not require the particulars of the subcombination as claimed for patentability, because the claimed combination includes “a remote device couple to the local device via a communications link.” Thus, the combination does not rely upon the specific details of the subcombination for patentability. In the instance case, the subcombination has utility by itself or in other combinations, because “a logic debugging circuit configured to gather signals from the communications protocol block while the integrated circuit device communicates with the remote device.” Thus, the subcombination has utility by itself or in other combinations. See MPEP § 806.05(d).
Inventions II and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination, Invention III, as claimed does not require the particulars of the subcombination as claimed for patentability, because the claimed combination includes “a local device; a remote device couple to the local device via a communications link.” Thus, the combination does not rely upon the specific 

The examiner has required restriction between subcombinations usable together and between the combination and subcombinations. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

 	The subcombinations and the combination would require significantly different search queries, as grouping I is directed toward debugging and mapping signals to a plurality of modes, grouping II is directed towards providing transparency into internal device state behaviors, and grouping III is directed toward debugging, decoding, and mapping signals to modes defined in a protocol specification between a remote device and a local device. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirements, the election 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459